DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed Remarks on 3/21/2021 has been entered and considered.
Claims 2, 5-8, 14-16 and 18 have been cancelled. 
Claims 1, 3-4, 9-13, 17 and 19 are pending. 
Claims 12-13 and 17 are withdrawn from further consideration.
Currently, claims 1, 3-4, 9-11 and 19 are under examination.
The objections on claims 1, 4 and 8-11 are withdrawn because of the amendments making claims clear. 
The rejection on claim(s) 18 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Biesbrouck et al. (US .9182417) is withdrawn due to cancellation.
Similarly, the rejection on claim 18 under 35 U.S.C. 103 as being unpatentable over Pelsers et al. (Clinic Chimica Acta  2005 Vol. 352: 15-35; IDS submitted reference) is also withdrawn because of cancellation. 
The rejections on claims 1, 3-4, 9-11 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are maintained and of the record.
Applicants’ Remarks are summarized below:

“Applicant submits that the specification provides reasonable and sufficient disclosure to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention. 

The antibodies described in Applicant's application clearly delineate that the FABP antibodies were raised against specific epitopes, from specific regions of the FABP protein, which demonstrated little to no cross-reactivities to other FABP Isoforms (see p. 29, 11. 14-30; p. 31, Table 3; and Figures 1-2). Applicant is not defining the antibodies of the claimed multiplexing system on the basis of a large antigen, i.e., the complete protein, but are based on specific epitope regions with a  defined amino acid sequence, which clearly limits the genus of antibodies that will satisfy the claim. Thus, Applicant's claims are distinguishable from the claimed antibody to IL-2 presented in Abb Vie v. Janssen Biotech and Centocor Biologics. Moreover, the CDR region of the antibodies are shown in Applicant's specification as being only complementary to specific epitope regions of FABPs (see p. 29, 11. 14-30; and Figure 1). The antibodies have little to no cross reactivities to other portions of the FABPs. (Id.). Applicant's claims expressly recite the same. 
Thus, Applicant's specification teaches a limited, and defined genus of antibodies that bind only to specific epitope regions of FABPs. Applicant's claims provide for this same genus of antibodies in a multiplex system. Thus, the claims are distinguishable from the claims of Amgen Inc. v. Sanofi, Aventisub LLC, which cover any antibody that binds to one residue from a list of 15 residues that further blocks binding of PCSK9 to LDL[-]R. Thus, the genus of antibodies in Amgen Inc. v. Sanofi, Aventisub LLC is far more extensive than the antibodies exemplified in the accompanying specification. In direct contrast, Applicant's claims cover the same specific and limited genus of antibodies described in Applicant's specification. As such, Applicant's claims contain subject matter which was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. 
Accordingly, Applicant's claims comply with the written description requirement. Applicant respectfully requests the rejection of claims 1, 3, 4, 8-11, and 18-19 under 35 U.S.C. §112(a) be withdrawn”. 




The instant invention directs to a system comprising a solid substrate having various antibodies thereon specific for different fatty acid binding protein isoforms (FABP). The core of the invention indeed is antibody per se, albeit immobilizing on the solid substrate. 
With this in view, the memo of antibody in view of holdings of Amgen vs. Sanofi case law should govern. “The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

The Memo clearly states that “a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional” (Id.).  This is what applicants emphasized: “Applicant is not defining the antibodies of the claimed multiplexing system on the basis of a large antigen, i.e., the complete protein, but are based on specific epitope regions with a  defined amino acid sequence, which clearly limits the genus of antibodies that will satisfy the claim.”  The so-called specific epitope regions, i.e. various SEQ ID Nos. corresponding to different FABP isoforms, indeed fall within the category of “newly characterized antigen alone” scenario. True, applicants have shown the preparation of the different FABP antibodies, conducting cross-reactivity among the antibodies and functionalities tests on these antibodies. Nevertheless, each FABP isoform specific antibody still constitutes a large genus. 



For SEQ ID No. 1 (18 amino acid residues)-   Three amino acid epitope-18x17x16/1x2x3 = 816
                                                                         Four amino acid epitope  18x17x16x15/1x2x3x4= 3060

There are also five, six, seven, eight, nine and ten amino acid fragment as epitopes for SEQ ID Nos. 1 and 2. So the total population could have been a large genus (more than 50,000 adding together). This is just for ONE B-FABP antibody. Even given the less cross-reactivity, i.e. < 5%, from Table 2, the sequence shows less cross-reactivity (not much overlapping in sequence among the heart, liver, epidermal organ). One ordinary skill would have anticipation of less cross reactivity. Indeed the less cross reactivity somehow narrows the large genus. But the overall number of possible antibodies still is considered large under “antigen test” of Sanofi case law. 

Moreover, applicants’ remarks on CDR region only shown in one statement as below (See section 037):
“[0037] The term "antibody" refers to an immunoglobulin which specifically recognises an epitope on a target, as determined by the binding characteristics of the immunoglobulin variable domains of the heavy and light chains (V.sub.Hs and V.sub.Ls), more specifically the complementarity-determining regions (CDRs).”

This is a general description for all CDR on antibody. There is no particular structure, e.g. SEQ ID Nos. shown correlating with the claimed antibody based on CDR. 

As to the Figure 1, the specification states “ [0017] FIG. 1 shows a L-FABP peptide fragment Biochip with 25 discrete target regions to which immobilised are; 1) Blank, 2) Blank, 3) Blank, 4) Blank, 5) Reference spot, 6) Reference Spot, 7) L-FABP residues 1-19, 8) L-FABP residues 17-35, 9) L-FABP residues 33-51, 10) L-FABP residues 49-67, 11) L-FABP residues 65-83, 12) L-FABP residues 81-98, 13) Blank, 14) L-FABP residues 96-112, 15) L-FABP residues 110-127, 16) Blank, 17) BSA, 18) BSA, 19) cTnl peptide-BSA, 20) Full length L-FABP (source 1), 

Again, the results shown in Figure 1 demonstrate the epitopes, i.e. residues on the FABP recognized by each antibody. These are NOT CDRs for the antibody, neither has any hint or implication that one artisan can draw for Fab, nor heavy/light chain on the antibody.  Note, the so-called DTR (distinct test region)(see Example 2) is not the same as CDRs. 

Taken together, the instant invention still resembles the scenario of Sanofi case, albeit might be a smaller scale genus. Nevertheless the holding of Sanof can still be applicable here: for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function (emphasis added). The specification, e.g. Figure 1, and section 037, does not provide sufficient structure information for those antibodies. 

					Conclusion 

12.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641